 


109 HR 379 IH: Innocent Life Protection Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 379 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Fattah introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure equal protection and due process of law in capital punishment cases by imposing a moratorium on the imposition and carrying out of the death penalty in certain States. 
 
 
1.Short titleThis Act may be cited as the Innocent Life Protection Act of 2005.
2.Moratorium on imposition and carrying out of the death penalty in certain States
(a)In generalAny State which had sentenced a person to death, if that person has been determined by subsequent judicial process to be innocent, shall suspend the imposition and carrying out of the death penalty for a period of at least 10 years, beginning on the date of that determination or the date of the enactment of this Act, whichever is later.
(b)Precondition for termination of moratoriumA State may not terminate the moratorium until the State has, upon application, received a written determination by the Attorney General that—
(1)due process of law with respect to capital punishment is observed within that State;
(2)the State has established a broadly representative judicial review board that has examined all death penalty cases which are subject to the moratorium and determined they are free of due process violations;
(3)during the last 10 years of the moratorium, there has been no reversal on appeal by a defendant from a capital sentence;
(4)the State pursues capital punishment cases without racial bias; and
(5)the State meets the standards developed by the American Bar Association for appointment, performance and compensation of counsel for indigent persons. 
 
